Citation Nr: 1644363	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-28 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, an anxiety disorder other than PTSD, a psychotic disorder, and a substance-related disorder as secondary to an acquired psychiatric disorder, and as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea and a disorder manifested by sleep disturbance as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	A. Brooke Thomas, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée 
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to June of 1988 and from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014. 

In October 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, an anxiety disorder other than PTSD, a psychotic disorder, and a substance-related disorder as secondary to an acquired psychiatric disorder, and as a manifestation of an undiagnosed illness addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea, a known clinical diagnosis, is not related to the Veteran's active duty service.



CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include sleep apnea and a disorder manifested by sleep disturbance as an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard August 2008 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's personnel records have been obtained.  In a January 2009 letter, the Veteran was informed that VA had been unable to obtain his service treatment records.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  Post-service VA treatment and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in December 2014.  The examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A private treatment record dated in February 2008 shows that the Veteran underwent a continuous positive airway pressure (CPAP) Titration Polysomnogram.  An impression of mild obstructive sleep apnea syndrome was provided.  

A July 2008 VA treatment note shows that the Veteran was diagnosed with sleep apnea and sleep disturbances.  VA treatment records also show complaints of sleep disturbances associated with treatment for an acquired psychiatric disorder.  

At the Veteran's March 2014 Travel Board hearing, he reported having poor sleep.  

The Veteran was afforded a VA examination in December 2014.  The Veteran reported using a CPAP machine.  He also noted taking medication for depression and a sleep disorder.  Upon examination, no current findings, signs or symptoms attributable to sleep apnea were found.  No other pertinent physical findings, complications, conditions, signs or symptoms were reported.  The VA examiner noted the results of the Veteran's February 2008 sleep study.  A diagnosis of obstructive sleep apnea was provided.  Given this known clinical diagnosis, the provisions of 38 C.F.R. § 3.317 regarding undiagnosed illnesses in relation to service in Southwest Asia are not applicable in this case.

The VA examiner noted a review of the Veteran's claims folder and opined that the Veteran's diagnosis of obstructive sleep apnea was less likely than not related to the Veteran's military service or his behavior problem and in-service stressor.  The VA examiner noted a February 2001 VA Domiciliary Substance abuse program record which showed a denial of any ongoing mental issues or sleep disturbances and that the Veteran's body mass index was 31.7 percent.  The VA examiner stated that the preponderance of the medical evidence and expertise revealed the proximate cause of the Veteran's obstructive sleep apnea to be a narrow oropharyngeal airway (creating encroachment of airway with fatty soft tissue), elevated body mass index of 34.7 percent, and genetic and/or natural aging.  

In consideration of the evidence of record, the Board determines that the preponderance of the evidence is against the claim of service connection for a sleep disorder.  The record contains no medical opinion linking the Veteran's diagnosed sleep apnea disability to his active service.  The only medical opinion of record addressing the relationship between the Veteran's current condition and service is that of the December 2014 VA examiner, and such opinion is against the claim. 

In this regard, the Board finds the opinion of the VA examiner to be most probative as to whether there is a possible relationship between the Veteran's sleep apnea and his service.  The opinion was provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusion reached.  The VA examiner indicated that the rationale for his opinion was based on review of the Veteran's claims file in its entirety, clinical interview with the physical examination of the Veteran, review of medical literature using UpToDate, as well as the training and 36 years of experience as a clinician.  As such, this opinion is persuasive and entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent and probative opinion to the contrary.

To the extent that the Veteran himself believes that his sleep apnea disability is connected to his military service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to whether a disorder constitutes a known clinical diagnosis or the etiology of such a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Sleep apnea requires medical testing to diagnose and its cause is medically complex in nature, thereby requiring medical expertise to determine the etiology.  Accordingly, his opinion as to the diagnosis or etiology of a sleep condition is not competent medical evidence.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a sleep disorder, to include sleep apnea and a disorder manifested by sleep disturbance as an undiagnosed illness, is denied.


REMAND
 
The Board finds that additional development is needed for the remaining issue on appeal.  

The Board has been notified that there are outstanding pertinent VA treatment records not associated with the Veteran's claims file.  In an April 2015 VA treatment record submitted by the Veteran, a VA psychologist noted that he had been treating the Veteran since May 2013.  A review of the record shows VA medical records related to the Veteran's acquired psychiatric disorder claim dating up to November 2014.  The evidence submitted by the Veteran indicates ongoing treatment since that date.  As these records are potentially probative and are deemed to be constructively of record, relevant ongoing medical records from the Biloxi VA Medical Center should be requested.  38 U.S.C.A. § 5103A (c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records dating since November 2014 from the Biloxi VA Medical Center.  If no relevant records exist, the claims file should be annotated to reflect such, and the Veteran notified of such.

2.  After completion of the above development, the Veteran's claim should be readjudicated, considering any additional evidence since the most recent Supplemental Statement of the Case (SSOC) to include the April 2015 VA mental health note.  If the claim remains denied, the Veteran and his representative should be provided with a SSOC and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


